Citation Nr: 0703017	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  04-24 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a back injury.


REPRESENTATION

Veteran represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel


INTRODUCTION

The veteran had active service from August 1942 to November 
1945. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

In November 2006, the veteran had a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking service connection for a back injury.  
The history of his claim shows that the veteran was 
previously denied service connection for a back injury in a 
November 1976 rating decision.  The veteran was notified of 
this denial, however, he did not file a timely appeal and 
that decision became final.  In January 2002, he applied to 
reopen his claim.  The applicable law and regulations 
requires that he submit new and material evidence in order to 
reopen his claim for a back condition. 

Before the Board can adjudicate this claim, further 
development must be completed to satisfy the duty to notify 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 
C.F.R. 
§ 3.159(b)(1) (2006).  The RO sent the veteran notice of 
these provisions in February 2003 and February 2005 letters, 
however, in light of a recent decision by the United States 
Court of Appeals for Veterans Claims (Court), the Board finds 
that these letters constitute insufficient notice. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial. Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied. 

With respect to the issues of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for a back injury, the Board finds that the 
veteran should be provided with a new VCAA notice letter 
pursuant to Kent v. Nicholson, supra, identifying the 
evidence necessary to substantiate the veteran's new and 
material evidence claims and the respective obligations of VA 
and the veteran in obtaining that evidence.

Additionally, in October 2003 statement the veteran indicated 
that he had received treatment in either 1999 or 2000 for a 
fall from Kaiser in Bellflower.  These records have not been 
obtained.

Finally, the veteran was scheduled for a VA examination in 
February 2003 which he did not attend.  In June 2004, the 
veteran's wife indicated that the veteran did not receive 
notification of the appointment in sufficient time to attend 
the examination.  She also stated that she had updated their 
address with the VA.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO/AMC for the following development:

1. Development contemplated by the VCAA should 
be undertaken, including informing the veteran 
of the provisions of the VCAA. The veteran 
should be informed, based on the final 
November 1976 rating decision denying his 
claim of entitlement to service connection for 
a back injury, of the specific information and 
evidence necessary to substantiate the 
veteran's new and material evidence claims 
under the version of 38 C.F.R. § 3.156, and 
the respective obligations of VA and the 
veteran in obtaining that evidence. 

2. Obtain all private treatment records 
specified by the veteran for back pain.  The 
RO/AMC should also obtain any current 
treatment records from the VA Health Care 
System.  

3. After the completion of #1-2, the RO/AMC 
should schedule the veteran for a VA 
examination.  The claims folder and a copy of 
this REMAND must be made available to and 
reviewed by the examiner in conjunction with 
the examination.   If answering any question 
or making any determination would require the 
examiner to resort to speculation, the 
examiner should so state.  The examiner is 
asked to express an opinion to the following 
question: Is it likely, at least as likely as 
not (a 50 percent probability), or unlikely 
that the current back injury was caused by the 
veteran's fall in-service?  

3. After undertaking any other development 
deemed essential in addition to that specified 
above, the RO/AMC should re-adjudicate the 
veteran's claim.  If the benefit sought on 
appeal remains denied, the veteran should be 
provided a Supplemental Statement of the Case 
(SSOC).  The SSOC must notify the veteran of 
all relevant actions taken on his claim for 
benefits, and summarize the evidence and 
discussion of all pertinent regulations to 
include the provisions of 38 C.F.R. § 3.655.  
He should also be afforded the opportunity to 
respond to that SSOC before the claim is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


